I concur in judgment and opinion based on the authority set forth in Wauseon v. Badenhop (1984), 9 Ohio St.3d 152, 9 OBR 442, 459 N.E.2d 867, State v. Collins (1985), 26 Ohio App.3d 204, 26 OBR 426, 498 N.E.2d 1379, and this court's prior determination in State v. Hennessee (1984), 13 Ohio App.3d 436, 13 OBR 525, 469 N.E.2d 947, that a motion to suppress is the appropriate pretrial procedure to contest the admissibility of blood alcohol tests. Crim.R. 12(H) provides that a no contest plea does not preclude a defendant from raising alleged errors on pretrial motions. Accordingly, we properly addressed the merits of defendant's appeal.